Citation Nr: 0612978	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to Department of Veterans 
Affairs (VA) death benefits.  




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The appellant's deceased spouse is claimed to have had active 
service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
that decision, the RO determined that new and material 
evidence had not been received to reconsider the appellant's 
previously denied claim of entitlement to VA death benefits.  
The appellant's disagreement with that decision led to this 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue on appeal is whether there is new and material 
evidence to reopen a claim to establish VA death benefits, 
including dependency and indemnity compensation and death 
pension.  The claim was first denied in 1999 on the basis 
that the appellant had no legal entitlement to VA benefits 
because the U.S. Army certified (in 1969 in conjunction with 
a claim filed by her now-deceased spouse) that her spouse had 
no valid military service.  

With respect to the claim to reopen, which was filed in 
December 2003, the RO, in a letter dated in January 2004, 
notified the appellant that it was denying her claim because 
she had not submitted new and material evidence to establish 
legal entitlement to VA benefits.  The appellant filed her 
notice of disagreement in February 2004.  In a letter dated 
in March 2004, the RO identified the original claim for death 
benefits as having been denied in January 1969 (the correct 
date was July 1999) and said the reason for the prior denial 
was that her spouse did not have valid military service.  The 
RO told the appellant she needed new and material to reopen 
the previously denied claim and provided the applicable 
definition of new and material evidence, which applies to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (amendments of 38 C.F.R. 
§ 3.156(a) revised standard for new and material evidence; 
those amendments apply to claims to reopen received on or 
after August 29, 2001).  

In the statement of the case (SOC), dated in April 2004, a 
Decision Review Officer included part of the text of 
38 C.F.R. § 3.41(a) pertaining to Philippine service and the 
text of relevant portions of 38 C.F.R. § 3.203 as well as the 
amended version of 38 C.F.R. § 3.156(a).  In the reasons and 
bases portion of the SOC, the DRO discussed the standard for 
new and material evidence under version of 38 C.F.R. 
§ 3.156(a) that applies to claims filed prior to August 29, 
2001, which is incorrect, as the appellant filed her 
application to reopen her claim after that date.  As 
explained below, as the result of a recent decision of the 
Court of Appeals for Veterans Claims, there is an additional 
procedural problem with the development of the appellant's 
application to reopen her claim for eligibility for VA death 
benefits.

The record shows that the appellant submitted affidavits of 
service that had been completed by her husband and 
certifications by the Philippine government concerning his 
service.  The DRO said that such certifications containing 
the same identifying information as previously of record will 
not serve to establish military service in the Armed Forces 
of the U.S. and that such service, for VA benefit purposes, 
can only be established by the U.S. Department of the Army.  

The appellant sent in a statement in May 2004 in which she 
argued that she was seeking benefits because of diseases 
contracted by her spouse when he was a prisoner of war during 
World War II.  In a June 2004 letter, the RO stated that 
review of their records showed that death benefits had been 
denied because her spouse had no valid military service.  The 
RO said that the law requires that basic eligibility to VA 
benefits may be established only upon verification of valid 
military service by the U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO told the appellant that in order for her 
to become eligible for VA benefits, she must submit new and 
material evidence concerning her spouse's military service in 
order for the RO to request a reverification and unless this 
was submitted, her claim remained denied.  

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 
38 C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available); 38 C.F.R. § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).  

As noted above, the RO provided the text of those regulations 
to the appellant in the SOC issued in April 2004.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) in Pelea v. Nicholson, 19 Vet. App. 296 (2005) noted 
an apparent conflict between 38 C.F.R. § 3.41, requiring that 
for Philippine service the period of active service will be 
from the date certified by the Armed Forces, and 38 C.F.R. 
§ 3.203(a), allowing a claimant to show service by submitting 
documents without verification from the appropriate service 
department.  

In its June 2004 letter, the RO said that the law requires 
that basic eligibility to VA benefits may be established only 
upon verification of valid military service by the ARPERCEN.  
In light of the Court's concerns in Pelea v. Nicholson 
discussed above, the Board must remand the claim so that the 
appellant may be provided information as to what VA considers 
to be "acceptable evidence" of qualifying military service 
and what evidence she should submit.  The appellant should 
also be notified of the reasons why the evidence she has 
submitted is or is not adequate for purposes of showing 
qualifying service.  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the RO, in a letter dated in March 2004, 
provided appellant with notice of what type of information 
and evidence was needed to substantiate the underlying claim 
for dependency and indemnity compensation benefits or death 
pension benefits, but the RO did not provide her with notice 
of the type of evidence necessary to establish the effective 
date for any award of benefits.  As this question is involved 
in the present appeal, the appellant should be provided with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs her that an effective date for the 
award of benefits will be assigned if the claim is reopened 
and dependency and indemnity compensation or death pension 
benefits are awarded.  The notice should include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

In another recent decision, Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a claim 
for service connection (to include service connection for the 
cause of the veteran's death).  Dingess, supra.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and regulations 
that implement these statutory changes.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Also ensure 
compliance with Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006) 
(VA must notify a claimant of the 
evidence and information that is 
necessary to reopen the claim and VA must 
notify the claimant of the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought by the 
claimant).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claim to 
reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

As noted above, the appellant should be 
provided information as to what VA 
considers to be "acceptable evidence" of 
her late husband's qualifying military 
service, and she should be notified of 
the reasons why the evidence she has 
submitted is or is not adequate for 
purposes of showing qualifying service.  
See 38 C.F.R. § 3.203; Pelea, supra.  

Also, provide the appellant with 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date if the 
underlying claim for dependency and 
indemnity compensation or death pension 
benefits is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the July 1999 RO decision, 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim to establish entitlement 
to VA death benefits.  

If the claim remains denied, issue an 
appropriate supplemental statement of the 
case that addresses the applicable 
definition of new and material evidence 
(38 C.F.R. § 3.156 (2005) and informs the 
appellant of the reasons and bases for 
the decision.  Provide the appellant an 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

